DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. Applicant argues that Moriya the “an outermost surface layer of the terminal electrode; and a gap in the outermost surface layer between the wire connecting part and the mounting part” as amended overcome the current rejection.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. As seen in annotated Fig. 2, Moriya discloses valley in the outermost surface layer 60 between the wire connecting part 36 and the mounting part 31. The valley is equivalent to the claimed “gap” as amended. Therefore, Moriya still teaches all the limitations of claim 1.

    PNG
    media_image1.png
    675
    569
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2022 was filed after the mailing date of the Non-Final Rejection on 04/08/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya et al. (U.S. PG. Pub. No. 2019/0148055 A1).
With respect to claim 1, Moriya et al., hereinafter referred to as “Moriya,” teaches a coil device 100 (Figs. 1-5) comprising:
a core member 10 (e.g. Fig. 1) having a winding core 11 (e.g. Fig. 3) and a flange 12;
a wire 41 and or 42 wound around the winding core and one end of the wire being positioned on the flange; and 
a terminal electrode 30 provided on the flange, the terminal electrode comprising:
a wire connecting part 36 (e.g. Fig. 2) connecting one end (end portion of wire 41) of the wire with the terminal electrode; 
a mounting part (e.g. mounting part 31 behind cut part 31a) formed continuously with the wire connecting part at a side away from the winding core with respect to the wire connecting part along an axis direction (length direction) of the wire connecting part; 
an outermost surface layer 60 (annotated Fig. 2) of the terminal electrode; and 
a gap (valley in the outermost layer 60 between the connecting part and mounting part) in the outermost surface layer between the wire connecting part and the mounting part (paras. [0046], [0068], and [0081]).
With respect to claim 2, Moriya teaches the coil device according to claim 1, wherein the wire connecting part is lower than the mounting part in a height direction of the flange (para. [0081]).
With respect to claim 3, Moriya teaches the coil device according to claim 2, further comprising a step part (round corner part adjacent cut part 31a) between the wire connecting part and the mounting part (paras. [0068] and [0089]).
With respect to claim 5, Moriya teaches the coil device according to claim 2, further comprising a step part (round corner part adjacent cut part 31a) between the wire connecting part and the mounting part and the gap is between the step part and the wire connecting part (paras. [0081] and [0089]).
With respect to claim 6, Moriya teaches the coil device according to claim 1, wherein the flange comprises a first area (area on which wire connecting part 35 is disposed) where the wire connecting part is located and a second area 12a where the mounting part is located (para. [0068]).
With respect to claim 7, Moriya teaches the coil device according to claim 1, further comprising an exposed surface (e.g. exposed surface 13 between wire connecting part 35 and weld part 33) exposing an outer circumference face of the flange is formed between an edge of the wire connecting part at a side closer to the winding core and an inner face of the flange (para. [0068]).
With respect to claim 8, Moriya teaches a pulse transformer comprising the coil device according to claim 1 (para. [0046]). The coil device of Moriya comprises two windings formed by wires 41 and 42. Therefore, the coil device of Moriya could be configured to be a pulse transformer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837